      Case: 1:17-cv-02974 Document #: 51 Filed: 03/04/19 Page 1 of 2 PageID #:165




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CAROLYN GLENN,                                )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )      Case No.: 1:17-cv-02974
                                              )
BOARD OF EDUCATION OF                         )      Honorable Judge John J. Tharp, Jr.
BARRINGTON COMMUNITY 220                      )
UNIT SCHOOL DISTRICT,                         )
                                              )
               Defendant.                     )

                            AGREED STIPULATION OF DISMISSAL

        Now come the Plaintiff, Carolyn Glenn, and the Defendant, Board of Education of

Barrington Community 220Unit School District, by and through their respective undersigned

counsel, and pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby

stipulate to the dismissal of the above matter with prejudice, with each party bearing its own costs

and attorneys’ fees, the parties having independently settled their underlying dispute.

Respectfully submitted,                                      Respectfully submitted,

CAROLYN GLENN                                                BOARD OF EDUCATION OF
                                                             BARRINGTON COMMUNITY 220
                                                             UNIT SCHOOL DISTRICT

By:     /s/ David B. Levin                           By:     /s/ Shelli L. Anderson
        Attorney for Plaintiff                               Attorney for Defendant
        Illinois Attorney No. 6212141                        Illinois Attorney No. 6242557
        Law Offices of Todd M. Friedman, P.C.                Franczek Radelet P.C.
        333 Skokie Blvd., Suite 103                          300 S. Wacker Drive, Suite 3400
        Northbrook, IL 60062                                 Chicago, IL 60606
        Phone: (224) 218-0882                                Phone: (312) 986-0300
        dlevin@toddflaw.com                                  sla@franczek.com
    Case: 1:17-cv-02974 Document #: 51 Filed: 03/04/19 Page 2 of 2 PageID #:166




                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2019 a copy of the foregoing Stipulation of Dismissal was

filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt.


                                                               /s/ David B. Levin
                                                               Attorney for Plaintiff
